DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and response filed on 10/7/2022 has been received and entered into the case. 
	Claims 1-4, 6-7, 9, 14-15, 17 and 19 have been canceled, and claims 5, 8, 10-13, 16 and 18 have been considered on the merits. All arguments have been considered. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 18 and 20 disclose that the lncRNA is VLDRL or GAS5, and are dependent on claim 5 and 10, respectively. Upon the instant amendment, however, it is vague what this limitation intends to point out. Claims 5 and 10 discloses MALAT1 lncRNA, VLDLR lnc RNA or GAS5 lncRNA, and the instant claims refer to “the lncRNA” without clearly referring what it is intended to point out. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 18 and 20 disclose the lncRNA being VLDLR or GAS5. Claims 5 and 10 have been amended to disclose VLDLR lncRNA or GAS5 lncRNA. The alternative choice of VLDLR or GAS5 in claims 18 and 20 is already disclosed in claims 5 and 10, and thus, claims 18 and 20 do not further limit the subject matter of claims 5 and 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-13, 16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQd 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
The instant claims are directed to a method of treating an ischemic wound by using a pharmaceutical formulation comprising human adipose stem cell derived exosomes comprising an effective amount of a lncRNA, and the lncRNA consists of MALAT1 lncRNA and VLDLR lncRNA or MALAT1 lncRNA and GAS5 lncRNA, and a pharmaceutically acceptable carrier. The claims utilize a transitional phrase of “consist of” which limits the lncRNAs in the exosome derived from adipose stem cells to only two lncRNAs. Thus, the scope of the instant claims is limited to exosomes that contain only MALAT1 lncRNA and VLDLR lncRNA or MALAT1 lncRNA and GAS5 lncRNA. 
The exosomes are naturally produced by the cells (in this case, adipose stem cell), and the contents contain numerous different proteins, nucleic acids (RNAs/DNAs) including long noncoding RNAs (lncRNAs), etc. It is understood that the type of the lncRNAs present in the exosomes produced by the adipose stem cells would not be limited only the two lncRNAs or the lncRNA contents of the exosomes could not be modified as desired by excluding other species. In fact, the instant specification discloses that there are not just MALAT1 and VLDLR or MALAT1 and GAS5 but there are other lncRNAs (para. [0018]; Fig. 10). Furthermore, Patel et al. (2016, Stem Cell Investigation; of record) teach that there are several known lncRNAs in the exosomes derived from human adipose stem cells including not only MALAT1 and lincRNA-VLDLR and Gas5, but also anti-NOS2a, DLG2A5, HOTAIRM1, lincRNAp21, NEAT1 (p.6, 2nd col.).
Assuming arguendo even if it is doable to limit the specific lncRNAs present in the exosomes derived from the adipose stem cells excluding other lncRNAs, however, the instant specification does not provide any working embodiment or guidance how to make such exosomes containing lncRNAs limited only to MALAT1 lncRNA and VLDLR lncRNA or MALAT1 lncRNA and GAS5 lncRNA.
According to Li et al. (2018, Acta Pharmacol. Sin.), loading of desired molecules to the exosomes (i.e. exosomal cargo-loading) is known in the art. This process would load exogenous molecules to the exosomes derived from cells. This process does not replace endogenous molecules present in the exosomes, and thus, cannot be considered as a way to produce exosomes only with desired molecules. There is no known method in the art to exclude the specific contents of exosomes.
It is highly unpredictable to obtain exosomes comprising lncRNAs consisting of MALAT1 lncRNA and VLDLR lncRNA or MALAT1 lncRNA and GAS5 lncRNA as claimed in the absence of any guidance to make such exosomes. Thus, it is concluded that the instant specification fails to provide sufficient support for the subject matter disclosed in the claims to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention without undue experimentations.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20150145720A; published on 12/30/2015; Eng. translation attached) as evidenced by Patel et al. (2016, Stem Cell Investigation; IDS ref.) in view of  Cho et al. (WO2016072821A1; published on 5/12/2016, Eng. translation attached), Kim2007 (2007, Journal of Dermatological Science).
Kim et al. teach exosomes isolated from adipose-derived stem cells obtained from fat tissue discarded during liposuction or the fat of the same person (p.2-3; p.4-5, Experimental Example 1-2). Kim et al. teach a pharmaceutical composition for promoting cell proliferation comprising a fat-derived stem cell and an exosome isolated therefrom. Kim et al. teach the pharmaceutical composition comprising an appropriate carrier (p.3).
Kim et al. do not teach that the pharmaceutical composition comprising an effective amount of (a) MALAT1 lncRNA and (b) VLDLR or GAS5 lncRNA to increase the rate of wound healing; or the MALAT1 lncRNA, the VLDLR lncRNA and the GAS5 lncRNA are 90-100% identical to SEQ ID No.1, 2 and 3, respectively.
However, it is considered that the exosomes of Kim et al. inherently contain the claimed lncRNAs. Patel et al. teach that sc-ASCn-Ex (exosomes from subcutaneous adipose stem cell from lean subject) and sc-ASCo-Ex (exosomes from subcutaneous adipose stem cell from obese subject) contain GAS5, VLDLR and MALAT1 (Fig. 3), and this is consistent with the disclosure of the instant specification and Fig. 10B. Since the adipose-derived stem cells of Kim et al. are derived from the same source, i.e. a subcutaneous fat tissue and they are from the same species, i.e. human, the exosomes of Kim et al. are identical to sc-ASCn-Ex or sc-ASCo-Ex of Patel et al. Therefore, the exosomes of Kim et al. inherently contain the MALAT1, VLDLR and GAS5 lncRNAs, and they would inherently have sequences identical to SEQ ID NO. 1, 2 and 3, respectively.
Regarding the intended purpose of increasing the rate of ischemic wound healing (claims 5, 8 and 18), the intended purpose of the claimed product does not provide any structural limitation, and thus, does not provide any patentable weight in determining patentability of the product. 
Kim et al. do not teach the effective amount being 0.001 pg to 500 g or more, or 0.001pg/ml to about 500 g/ml (claims 5 and 8). 
However, it would have been obvious to a person skilled in the art to adjust an amount of exosomes of Kim et al., and thus the amount of the contents including lncRNAs, for the desired outcome of the intended purpose of the exosomes. 
For example, the exosomes derived from adipose stem cells can be used for wound healing according to Cho et al. Cho et al. teach that the exosomes extracted from human adipose derived stem cells (Stem-EXO) at a concentration of 10, 30 or 50 g/ml showed excellent wound recovery of human skin fibroblasts (p.8, 2nd para. from the bottom; p.10, 1st and 3rd para.). 
Kim2007 teach the effect of ADSCs on wound healing and the importance of soluble factors secreted by ADSCs, i.e. ADSC-CM (p.20, 3.3. ADSC-CM promotes proliferation of HDFs), which inherently contain exosomes. 
Thus, one skilled in the art would be motivated to adjust the concentration of the exosomes, and thus, the concentration of the contents, for the wound healing effect as taught by Cho et al. as well as Kim2007 with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
It is noted that the previously presented 112(b) rejections have been withdrawn except one against claims 18 and 20. 
The claim rejection under 35 USC 35 U.S.C. 112(d) has been withdrawn due to the instant amendment. 
It is noted that a new claim rejection under 35 U.S.C. 112(a) is presented necessitated by the instant amendment to claims 10-13, 16 and 20.
It is noted that the 103 rejection has been modified such that the rejection is now directed to claims 5 and its dependent claims. This is because the newly added limitation in claim 10 (i.e. “consists of”) requires that the claimed exosomes contain lncRNAs “consisting of” MALAT1 lncRNA and VLDLR lncRNA or MALAT1 lncRNA and GAS5 lncRNA. This limitation raised a new issue under 35 U.S.C. 112(a), enablement, as discussed above. It is noted that upon the removal of “consists of” language from the claims, the 103 rejection would be reinstated. 
Regarding the 103 rejection, applicant asserted that Kim et al. does not teach an effect of exosomes for promoting cellular proliferation, and Kim et al. demonstrates an effect on proliferation only when using ADSC and supernatant/exosome together. Applicant concluded that as Kim et al. does not show the role of exosomes alone or lncRNA within them, and thus is not obvious, and Patel does not remedy this deficiency. The examiner respectfully disagrees with the applicant’s assertion.
The argument directed to the effect of exosomes is not applicable to the product claims as the intended properties of the product does not provide any patentable weight in determining patentability of the product. Claims 5, 8 and 18 are directed to a product and the claimed function of increasing the rate of ischemic wound healing does not provide structure, and hence the patentability of the claimed product.
With regard to the functionality of adipose-derived stem cells and its conditioned medium taught by Kim et al., while Kim et al. do not particularly disclose the effect on cell proliferation using only exosomes, however, Cho et al. teach that exosomes from human adipose-derived stem cells would treat wound and have wound recovery effect (p.8, 2nd para. from the bottom). Kim2007 further supports that conditioned medium (supernatant alone) has the same effect of wound healing as the combination of ASCs and conditioned medium taught by Kim et al. One skilled in the art would have reasonably concluded that exosomes derived from the adipose-derived stem cells would have wound healing effects. Nevertheless, the claim rejection is now directed to the product not to the method as the method claims have been amended.
Applicant argued that Cho et al. do not identify any lncRNA effectors, and one would not be motivated to use MALAT1, VLD[L]R or GAS5 lncRNAs as presently claimed. As discussed in the claim rejections, the exosomes derived from the human adipose-derived stem cells inherently contain these lncRNAs as evidenced by Patel et al. Since the exosomes, conditioned medium and/or adipose-derived stem cells are shown to be effective in treating wounds according to Kim et al. and Cho et al., and the exosomes derived from the adipose-derived stem cells inherently contain the claimed lncRNAs, the combined teachings of the cited references render the claimed subject matter obvious. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1631